Citation Nr: 0831878	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to December 
1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  In 
January 2003, the veteran testified at a hearing before a 
decision review officer.  The case was remanded by the Board 
for additional development in June 2004 and March 2007.


FINDING OF FACT

The evidence of record fails to establish that the veteran 
has a lung disorder attributable to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
private treatment records, and afforded him three VA 
examinations and a hearing.  The RO also attempted to 
substantiate the veteran's claim by scheduling him for x-rays 
and a computed tomography (CT) scan in April 2007 to 
determine whether he had asbestosis and/or COPD, but the 
veteran failed to report for these diagnostic tests or to 
provide good cause for failure to report.  The Board notes 
that while VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, the 
veteran was notified by an April 2008 RO letter that failure 
to report for any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2007).   Accordingly, the Board will proceed 
with the claim based on the evidence of record.  Id. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II.  Service Connection

The veteran contends that he has a lung condition as result 
of asbestos exposure during service, particularly while 
working in the boiler room on Navy ships from 1956 to 1957.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's service medical records are devoid of any 
complaints of, or treatment for, coughing, wheezing, or any 
other symptoms of a lung disorder, and no such condition was 
noted on his separation physical.  Chest x-ray in September 
1957 was negative.  

In an undated report from Baptist Health Clinic, a doctor 
stated that based on previous exam and work up, the veteran 
had both a history of exposure to asbestos in the Navy and 
clinical and radiographic findings suggestive of asbestosis.

In January 1996, Ray A. Harron, M.D. diagnosed the veteran 
with pulmonary asbestosis based upon the history provided by 
the veteran of exposure to asbestosis from 1972 to 1980 in 
Stockholm, Alabama.  

In July 1999, the veteran was examined by Gregory A. Nayden, 
M.D.  He gave a history of exposure to asbestosis from 1972 
to 1980.  Dr. Nayden reported that he concurred with Dr. 
Bernstein's evaluation and diagnosed the veteran with 
early/mild pulmonary asbestosis, reporting that the veteran 
had a history of asbestos exposure and radiographic evidence 
of diffuse lung disease.  

In a letter received in September 2001, Leo J. Castiglioni, 
M.D. reported that, after reviewing the veteran's medical 
records, occupational history, and chest x-rays, he believed 
the veteran had asbestosis.  

In a letter received in September 2001, Richard C. Bernstein, 
M.D. reported that after reviewing the veteran's June 1999 x-
rays, it appeared that the veteran had significant 
parenchymal and pleural disease consistent with asbestos 
exposure.  

The veteran underwent a VA examination in October 2001, when 
the examiner diagnosed him with chronic obstructive pulmonary 
disease (COPD) and a history of asbestosis.  VA x-rays from 
October 2001 reveal that the veteran's lungs were well 
inflated without acute pneumonia or pulmonary edema and that 
his cardimediastinal silhouette was within normal limits.  

In December 2001, a VA examiner reviewed the October 2001 x-
rays and PFTS and stated that with a normal chest x-ray and 
normal diffusion capacity, a diagnosis of pulmonary 
asbestosis or fibrosis cannot be made. 

A private x-ray dated in February 2003 and interpreted by 
Kenneth J. Hager, M.D. showed no acute pulmonary disease.  
Dr. Hager stated that no lower lobe interstitial disease or 
convincing evidence of pleural pathology was seen on 
examination to suggest asbestos-related disease.  However, 
comparison with outside remote films was recommended.

In January 2003, the veteran testified at a hearing before a 
decision review officer. Notably, he reported that while he 
was in the Navy he did repairs in the boiler room of ships, 
including replacing pipes and things of that nature once or 
twice a year.  He also reported that from 1972 to 1980 he 
worked for valve and fitting company, where he was again 
exposed to asbestos.  Finally, the veteran stated that he was 
involved in a class action lawsuit regarding asbestos 
exposure at the valve plant and that he was first diagnosed 
with asbestosis during a medical examination for this 
lawsuit.  The veteran was asked to provide releases so that 
VA could obtain his complete legal filings and documents 
related to the civil law suit against his former employer, 
but he did not respond.  See RO letters to the veteran, dated 
March 22, 2007, and July 17, 2007.    

In a March 2003 letter, Jerry V. Mosley, M.D. cited the 
veteran's reported history of exposure to asbestos from 1972 
to 1980 and reported that the veteran had pulmonary 
asbestosis.  

The veteran was afforded a second VA examination in July 2005 
to clarify whether he had asbestosis, and if so, whether this 
condition was related to service.  After discussing the 
veteran's pertinent history, the findings of his physical 
examination, and the results of diagnostic studies, the 
examiner reported that no infiltrate, effusion, or 
pneumothorax was visualized on x-ray and there was no 
indication of asbestosis.  He diagnosed the veteran with a 
mild decrease in pulmonary function with dyspnea upon 
exertion, but stated that he was unable to determine if the 
cause was asbestos exposure during service or metal particles 
during employment at the valve plant.  

The veteran was afforded a third VA examination in April 
2008, again to clarify whether he had a lung disorder.  The 
veteran reported that he had a history of wheezing and 
coughing since 1957, when he was in service.  The examiner 
noted that lung function tests were unremarkable and there 
was no evidence of COPD, but stated that no definite 
diagnosis could be given for the veteran's lung condition as 
he had not shown up for chest x-rays or a chest CT scan.  

In short, there is conflicting evidence of record as to 
whether the veteran has a current lung disability, and if so, 
the correct diagnosis.  Several private doctors have 
diagnosed him as having asbestosis.  However, a VA examiner 
in 2001 concluded that a diagnosis of pulmonary asbestosis or 
fibrosis could not be made.  And in 2003 Kenneth J. Hager, 
M.D. stated that no lower lobe interstitial disease or 
convincing evidence of pleural pathology was seen on 
examination to suggest asbestos-related disease.  

While the Board concedes that the veteran was likely exposed 
to asbestos while working in ship boiler rooms in the Navy, 
there is also evidence of record indicating asbestos exposure 
during post-service employment from 1972 to 1980.  Drs. 
Harron, Nayden, and Mosley diagnosed asbestosis based upon 
this post-service history of exposure to asbestosis.  One 
private examiner from Baptist Health Clinic diagnosed 
asbestosis based upon the veteran's history of asbestos in 
the Navy.  However, there is no indication that this doctor 
reviewed the veteran's claims folder and he made no mention 
of the veteran's post-service exposure to asbestos; nor did 
he provide any rationale for his opinion.  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).       

In light of the foregoing evidence, the Board specifically 
remanded this case in June 2004 and March 2007 to afford the 
veteran VA medical examinations to determine whether or not 
he had a lung condition (i.e., asbestosis or COPD), and if 
so, whether such disability was related to asbestos exposure 
in service as opposed to asbestos exposure after service.  
The examiner(s) were requested to review the claims folder 
and provide a rationale for any opinion provided.  The July 
2005 VA examination report was inadequate.  Unfortunately, 
while the veteran reported for the April 2008 medical 
examination, he failed to report for the necessary diagnostic 
testing without offering sufficient grounds for his failure 
to appear for such testing.  While the veteran's 
representative has argued that there is no indication that 
the veteran received adequate notice, the Board points out 
that the veteran did report for his examination, but failed 
to report for the testing scheduled in conjunction with that 
examination.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, service connection for a lung condition is 
denied.  In reaching this determination, the Board notes that 
although it does not question the sincerity of the veteran's 
conviction that he has asbestosis and/or COPD and that such 
condition is related to or had its onset during service, as a 
lay person, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology, and since 
he failed to report for the April 2008 VA diagnostic testing 
as part of his VA examination, the reports of which might 
have contained competent medical evidence to substantiate his 
claim, the record is unclear as to whether the veteran has a 
current lung disability and whether such condition is related 
to his military service.  As noted above, while there is one 
doctor who diagnosed asbestosis based upon the veteran's 
history of exposure to asbestos during service, there is no 
indication that this doctor reviewed the claims folder or was 
aware of the post-service asbestos exposure, and he provided 
no rationale for his opinion.  And other medical evidence 
suggests that the veteran does not have asbestosis, or that 
asbestosis is related to his post-service asbestos exposure.        

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a lung disorder, 
and the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2007).


ORDER

Service connection for a lung disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


